Exhibit 10.1


Crystal Rock Holdings, Inc.
1050 Buckingham Street
Watertown, CT  06795


September 15, 2010
 
Henry E. Baker
514 Northfield Road
Litchfield, CT  06759


Peter K. Baker
118 Gray Rock Road
Southbury, CT  06488
 
John B. Baker
20 Hardscrabble Road
Warren, CT  06754


Gentlemen,
 
I refer to $13,500,000 in aggregate principal amount of subordinated notes
(“Notes”) of Crystal Rock Holdings, f/k/a Vermont Pure Holdings, Ltd.
(“Company”) payable to the following individuals in the amount set forth
opposite the individual’s name:
 

Henry E. Baker         $ 4,600,000   John B. Baker       $ 4,200,000   Peter K.
Baker   $ 4,700,000  

 
As you know, the Company is considering the payment to Peter Baker of $500,000
principal amount of the Notes.
 
By signing the enclosed extra copy of this letter below and returning it to
Bruce MacDonald, CFO of the Company, please confirm that you (a) consent to this
payment, (b) waive the requirement in the Notes for 30 days’ prior written
notice of prepayments, and (c) waive any objection to the fact that this
payment, if made, will not be made pro-rata among the three holders of the
Notes, but will be paid entirely to Peter Baker.  The Company will rely on your
consent and waivers.
 
 
 

--------------------------------------------------------------------------------

 
 
This letter may be signed in counterpart copies, and all of the signed copies
will together constitute a single letter.
 

  Very truly yours,           CRYSTAL ROCK HOLDINGS, INC.            
By:
/s/ Martin Dytrych       Martin Dytrych       Chair, Audit Committee          

 
The undersigned hereby consent and waive as set forth above.
 
/s/ Henry E. Baker
        Henry E. Baker                  
Dated:  September 27, 2010
                  /s/ Peter K. Baker        
Peter K. Baker
                 
Dated:  September 22, 2010
                 
/s/ John B. Baker
       
John B. Baker
                  Dated:  September 22, 2010        

 